Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 13, 2018

                                      No. 04-18-00114-CR

                                        Kristi COLLINS,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 218th Judicial District Court, Wilson County, Texas
                               Trial Court No. 16-09-180-CRW
                        The Honorable Russell Wilson, Judge Presiding


                                         ORDER

        After we granted the court reporter’s first two requests for extensions of time to file the
reporter’s record, the reporter’s record was due on June 8, 2018. See TEX. R. APP. P. 35.1. Three
days after the extended due date, court reporter Leticia M. Escamilla filed a third notification of
late reporter’s record. The notification included a status report indicating the number of pages
completed and remaining. The court reporter states she has two other court reporters helping her
edit and proof the record; she requests an additional thirty days to complete the record.
       The request is GRANTED. We ORDER Leticia M. Escamilla to file the reporter’s
record not later than July 9, 2018.
     NO FURTHER EXTENSIONS OF TIME TO FILE THE REPORTER’S RECORD
WILL BE GRANTED.
        If the reporter’s record is not filed as ordered, a SHOW CAUSE ORDER shall issue
directing Leticia M. Escamilla to appear on a day certain and show cause why she should not be
held in contempt for failing to file the record. See TEX. R. APP. P. 35.3(c); see also TEX. GOV’T
CODE ANN. § 21.002 (West 2004) (authorizing contemnor punishment up to “a fine of not more
than $500 or confinement in the county jail for not more than six months, or both such a fine and
confinement in jail”); Johnson v. State, 151 S.W.3d 193, 195–96 (Tex. Crim. App. 2004) (noting
the court’s previous action holding a court reporter in contempt for “repeatedly fail[ing] to
prepare and file the record” and “order[ing] him incarcerated . . . until the record was finished”).
        The clerk of this court shall cause a copy of this order to be served on Leticia M.
Escamilla by certified mail, return receipt requested, with delivery restricted to addressee only,
or give other personal notice of this order with proof of delivery.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court